935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry L. REYNOLDS, Jr., Plaintiff-Appellant,v.The ATHLETICS CONGRESS OF the USA, INC. and InternationalAmateur Athletic Federation, Defendants-Appellees.
No. 91-3285.
United States Court of Appeals, Sixth Circuit.
June 11, 1991.

Before KRUPANSKY and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
The plaintiff-appellant, Harry L. Reynolds, has appealed from the judgment of the United States District Court for the Southern District of Ohio dismissing his fifth amendment claim against the defendants-appellees, The Athletics Congress of the U.S.A., Inc. and International Amateur Athletic Federation, and staying all further proceedings as to his other claims, until the appellant has exhausted all remedies available to him under the Amateur Sports Act of 1978, 38 U.S.C. Secs. 371-96.


2
Because the appellant failed to exhaust his available administrative remedies, see 36 U.S.C. Sec. 395 and Regulation 10 of The Athletic Congress of the U.S.A., prior to initiating this action, the district court was without subject matter jurisdiction.    See City of Mt. Clemens v. United States Environmental Protection Agency, 917 F.2d 908, 914 (6th Cir.1990);  Atkins v. Louisville & Nashville R.R., 819 F.2d 644, 647-50 (6th Cir.1987);  Shawnee Coal Co. v. Andrus, 661 F.2d 1083 (6th Cir.1981).  Accordingly, the judgment of the district court is VACATED and the case is REMANDED with instructions that the case be DISMISSED pursuant to Fed.R.Civ.P. 12(b)(1).